Smith, C. J.,
delivered the opinion of the Court.
The case presented to us by this record is correctly stated in the brief of • counsel'for the' appellant, which statement the reporter will set out in full. The question presented to us for decision is stated by counsel for the appellant as follows:
“Does the fact that J. W. Rankin gave a deed to his father, C. R. Rankin, before our judgment was' rendered, convey the title so as to prevent appellant from levying his execution, where the deed was never filed or recorded because no internal Revenue stamp was placed thereon until after our judgment was rendered V’ 1
The formalities to be observed in the making and recording of a deed to real property is a matter for regulation by the state in which the property is situated, and not by the general government, so that, the United States internal revenue laws providing that unstamped instruments of writing shall be invalid and not subject to record have no application thereto. Davis v. Richardson & May 45 Miss. 499, 7 Am. Rep. 732; Griffin Lumber Co. v. Myer, 80 Miss. 435, 31 So. 787; note to Garland v. Gaines, 84 Am. St. Rep. 193.
That the clerk failed to mark the deed filed when it was lodged with him for record is not material, for constructive notice of the making of a deed begins the moment it is. lodged with the proper officer for record. Mangold v. Barlow, 61 Miss. 593, 48 Am. Rep. 84; Bank of Lexington v. Cooper, 115 Miss. 782, 76 So. 659.

Affirmed.